         Case 1:20-cv-01207-SDA Document 123 Filed 09/03/20 Page 1 of 1
                                                               USDC SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC #:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 09/03/2020

 CHRISTOPHER BAILEY et al., on behalf of
 themselves and all others similarly situated,

                           Plaintiffs,
                                                               1:20-cv-01207-MKV
                    -against-
                                                                     ORDER
 BOUCHARD TRANSPORTATION CO.,
 INC.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received the Parties’ signed Notice, Consent, and Reference of a Civil

Action to a Magistrate Judge. Because the Parties consent to conduct all proceedings in this case

before a Magistrate Judge, the Initial Pretrial Conference scheduled for September 8, 2020, at

10:00AM is HEREBY ADJOURNED.

SO ORDERED.
                                                    _________________________________
Date: September 3, 2020                             MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
